Citation Nr: 1136608	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. Section 1151 for a central nervous system disorder, to include the residuals of encephalomyelitis, claimed to be as a result of improper treatment or the lack of properly diagnosing the underlying disability by VA Medical Center (VAMC) personnel.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Houston, Texas.  

In May 2010, the Veteran's representative provided argument at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In May 2011, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's claim.  The advisory opinion has been obtained and has been included in the claims file for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the opinion, and those comments have also been included in the claims file for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the Board's request for an advisory opinion from the VHA concerning the appellant's claim, the appellant along with his representative have proffered additional argument with respect to the claim.  More specifically, the appellant submitted additional evidence and then informed the Board that he was not waiving RO consideration of the evidence.  He requested that the claim be returned to the RO so that it could consider the evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).  In other words, the appellant has requested that the RO (the agency of original jurisdiction (AOJ)) review and consider all of the evidence, including that obtained from the VHA, issue a decision on the merits of the claim, and then, if appropriate, promulgate a Supplemental Statement of the Case to be forwarded to the appellant and his accredited representative.  See 38 C.F.R. §§ 19.29, 19.31, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to claim now on appeal.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  The RO/AMC shall contact the appellant and request that he identify all sources of medical treatment received since January 2010 for his central nervous system disorder, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).
3.  Thereafter, the RO/AMC shall readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant shall be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time shall be allowed for response.  Please note that the appellant currently resides outside of the continental United States and receives his mail via his son who does reside in Illinois.  As such, additional time should be given to the appellant with respect to the receipt of this document and the submission of additional evidence and argument by the appellant.  Thereafter, the case should be returned to the Board, if in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


